Dissenting Opinion by
Mr. Justice O’Brien :
The majority puts the cart before the horse. It determines that the court below has misinterpreted the mandate of this Court in the earlier case, and therefore holds that the instant action is appealable. Logically, the threshold question must be whether the action is appealable. Only if it is decided that the action is' appealable can it be considered whether the court below erred in interpreting our mandate.
A long line of decisions of this Court has made it perfectly clear that an order certifying an equity case to the law side of the court is interlocutory in nature and not appealable. Ridge Radio Corp. v. Glosser, 417 *363Pa. 450, 208 A. 2d 839 (1965); McFarland v. Weiland Packing Co., Inc., 416 Pa. 277, 206 A. 2d 18 (1965); Nachod v. Nachod, 402 Pa. 60, 166 A. 2d 18 (1960); White v. Young, 402 Pa. 61, 166 A. 2d 663 (1960); Korona v. Bensalem Twp., 385 Pa. 283, 122 A. 2d 688 (1956). As pointed ont above, it is logically fallacious to make an exception for the case where such an order is predicated on an allegedly incorrect interpretation of an order of this Court.
Moreover, as a matter of practicality, it is both unnecessary and unwise. The majority asserts that such a procedure is required in order that our mandate can be enforced. Assuming that the majority is correct in its view that the court below has misinterpreted our mandate, the court’s error can be corrected after a final judgment has been entered. Our mandate constituted law to be applied by the court below to this case. As such, it was no different than any of the myriad other rules of law, both procedural and substantive, which have to be applied. Again assuming that the court below errs in applying one of these other rules of law—an evidentiary rule, for instance—the mandate of this Court and others which have interpreted and promulgated the law of this Commonwealth will have been thwarted temporarily. However, the proper functioning of our judicial system requires that appeals lie only from final judgments, orders, or decrees, except in certain limited situations. It is more important to prevent the chaos inherent in bifurcated, trifurcated, and multifurcated appeals than it is to correct each mistake of a trial court the moment it occurs. The usual reasons for quashing interlocutory appeals thus apply with undiminished force to the instant case. I would quash.
Mr. Justice Roberts joins in this dissent.